ORDER
| ] Considering the Joint Petition for Interim Suspension filed by respondent, Melanie Smith Daley, and the Office of Disciplinary Counsel,
IT IS ORDERED that Melanie S. Smith, Louisiana Bar Roll number 27883, also known as Melanie Smith Daley, be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, *263§ 26(E), this order is effective immediately-
/s/ Greg G. Guidry
/s/ Justice, Supreme Court of Louisiana